Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of the IDS filed 5/19/2022.  Applicant did not file a copy of all foreign documents and/or non-patent literature (NPL) herewith.  However, all foreign documents and NPL have been considered (see the one exception) and copies of these document can be found in earlier related applications and/or English equivalent documents have been noted by Applicants.  [EXCEPTION: Japanese office action dated 12/22/2020 for Japanese Patent Application No. 2020-015165 has not been considered because it is not in English although all foreign documents cited therein have been considered.] Finally, US2006/0189103 cited on the IDS has been crossed out because it is cited on page 1 of the same IDS (duplicate citation removal).

Specification
The disclosure is objected to because of the following informality:
The first page and first paragraph of the specification needs to be updated to reflect --US Patent No. 11,373,889--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First blowout unit in claims 4 and 5.
Second blowout unit in claims 4 and 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Both the first blowout unit and second blowout unit invoke the provisions of 35 U.S.C. 112(f) and each respective blowout unit 33A1 and 33A2 has been interpreted to be openings/bores or blowout structure(s) in accordance with the disclosure [0106] or any art recognized equivalent blowout structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamida (WO2013/054849; see attached English translation).
	Minamida provides a substrate treating apparatus comprising a treating block (2, see Figs. 1, 3, 6) having a transporting space including a first divided transporting space (area of 142a) and a second divided transporting space (area of 142b), a first main transport mechanism (143) installed in the first divided transporting space, and a second main transport mechanism (143) installed in the second divided transporting space; and a transporting space gas supply device configured to supply gas to the transporting space; the first divided transporting space corresponding to an upper part of the transporting space; the second divided transporting space corresponding to a lower part of the transporting space; wherein the transporting space gas supply device includes a supply fan (31) installed outside the transporting space; and a chemical adsorption filter (i.e., ULPA filter; see pg. 4 of English translation) installed on a primary side or a secondary side of the supply fan.
	Regarding claim 2, the primary side appears open to the exterior of the substrate treating apparatus; and the supply fan (31) appears to take in ambient gas from outside the substrate treating apparatus, and send the gas into the transporting space.
	Regarding claim 3, the primary side appears open upward of the substrate treating apparatus; and the supply fan (31) is configured to take in ambient gas from above the substrate treating apparatus, and send the gas into the transporting space.
	Regarding claim 6, the first transporting space and the second transporting space appear separated from each other (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Minamida (WO2013/054849; see attached English translation) in view of Takahashi (JP2005-93794; see attached English translation).
The teachings of Minamida have been mentioned above.  Minamida is silent concerning the transporting space gas supply device including a first blowout unit for the first divided transporting space and second blowout unit for the second divided transporting space.  However, Takahashi provides for a substrate treating apparatus having at least one blowout unit (22) including a ULPA filter to direct a desired gas flow downwardly in a substrate processing space wherein the blowout unit is provided with inner shield member(s) (i.e., baffling or block; see Figs. 2-5) designed promote uniform wind speed (see pg. 3 of the translation) and to save energy thereby lowering manufacturing costs (see pg. 6 of the translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a blowout unit as taught by Takahashi in the Minamida substrate treating apparatus in the transporting space gas supply device to direct a desired gas flow downwardly in the substrate processing space so as to promote uniform wind or gas speed  and to save energy thereby lowering manufacturing costs.  The further incorporation of the Takahashi blowout unit for each substrate processing space such as the respective first upper divided transporting space and the second lower divided transporting space would require merely duplication of parts to promote uniform wind or gas speed and to save energy thereby lowering manufacturing costs in both processing spaces.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Minamida (WO2013/054849; see attached English translation).
The teachings of Minamida have been mentioned above.  Minamida does not explicitly provide that the transporting space gas supply deice is to supply gas only to the transporting space.  However, it would require only routine skill in the art to provide a separate transporting space gas supply device per processing space in order to maintain a desired airflow within a given unit to result in uniformity in treatment of the substrate in a given unit.  
Regarding claim 8, Minamida provides for solution treatment and heat treatment as evidenced by the translation (see the bottom of pg. 9).  Again, it would require only routine skill in the art to provide a separate transporting space gas supply device per processing space in order to maintain a desired airflow within a given unit to result in uniformity in treatment of the substrate in a given unit.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
9/21/2022